386 F.3d 1258
Brent M. BAKER, Petitioner—Appellant,v.Terry L. STEWART and The Attorney General of the State of Arizona, Respondents—Appellees.
No. 03-15523.
United States Court of Appeals, Ninth Circuit.
October 26, 2004.

David Taylor Shannon, Tucson, AZ, for Petitioner-Appellant.
Jon George Anderson, Phoenix, AZ, for Respondents-Appellees.
O'SCANNLAIN, SILER,* and HAWKINS, Circuit Judges.

ORDER

1
The Memorandum disposition filed on June 29, 2004 is withdrawn. A new Memorandum disposition will be filed contemporaneously with this Order. Appellant's Petition for Rehearing is denied.



Notes:


*
 The Honorable Eugene E. Siler, Jr., United States Circuit Judge for the Sixth Circuit, sitting by designation